Citation Nr: 1242977	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-39 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to October 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
FINDINGS OF FACT

1.  The Veteran's current headache disability had onset in service and has continued since service.

2.  The Veteran's tinnitus has onset in service and has continued since service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches, claimed as entitlement to service connection for migraine headaches, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2012).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Headaches

The Veteran is seeking entitlement to service connection for a headache disability, claimed as entitlement to service connection for migraine headaches.  He has testified that this disability was incurred in service.  

As an initial matter, the Board notes that a decision by the United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the Veteran filed a claim for service connection for migraine headaches, the Board will consider the Veteran's claim to encompass headaches of every kind, as this falls within the scope of the Veteran's claim.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).

Here, the Veteran's enlistment physical was clinically normal, with no history of headaches noted.  Accordingly, the Veteran is presumed to have been in sound condition at the time of his enlistment.

The Veteran's service treatment records show that the Veteran was seen in June 1995, complaining of a two year history of headaches of increasing frequency.  The headaches were occipital in origin and radiated into the periorbital area.  The pain was described as a steady, squeezing pain.  Occasionally, the Veteran also experienced photophobia and nausea.  The headaches occurred up to two times per week and usually resolved within six hours.  The Veteran was diagnosed with headaches, probably tension with a muscular component, and prescribed naprosyn and midrin.

In August 1995, the Veteran was seen for a review of his headaches.  He continued to report headaches two or three times per week of a 7-8/10 severity which are exacerbated by light.  He was diagnosed with migraine headaches.  

The Veteran's separation examination in September 1995 notes a diagnosis of migraine headaches.  On a Report of Medical History completed at the same time, the Veteran checked the box indicating he suffers from frequent or severe headaches and the examiner noted that the Veteran has a diagnosis of migraine headaches which he suffers from two or three times per week.

A VA primary care note from December 2009 notes a complaint of a migraine headaches with photophobia and nausea, but post-service there are no other complaints of or treatment for headaches of record.

The Veteran was afforded a VA examination in August 2009.  The Veteran reported his headaches began in service in 1991 and that he was first treated in 1995.  He described current headaches aggravated by light, sound, and stress.  He treats his symptoms with rest and over-the-counter ibuprofen, with some relief.  The course of his disability since onset was described as intermittent with periods of remissions.  The Veteran reported that he has lost jobs because of his headaches.  He estimated that he suffered from headaches two to three times per month and that most attacks are prostrating.   

The examiner diagnosed the Veteran with chronic headaches of unknown etiology.  The examiner was unable to offer an opinion on the etiology of the Veteran's disability on the basis of the available evidence.

Based on the above evidence, the Board finds that entitlement to service connected for headaches is warranted.  While the Veteran was only treated twice in service for headaches, it is clear from the available service treatment records that his headaches were chronic, with the Veteran reporting headaches two to three times a week.  The Veteran has also testified that despite periods of remission, his disability has persisted since service.  Although there is no medical evidence to corroborate this, the Veteran is competent to testify concerning observable physical symptoms, such as headaches, and the Board has no reason to doubt that his testimony concerning the continuity of his symptomotology is credible.  

Finally, the Board notes that the Veteran's current headaches, as described by the Veteran, are similar to the headaches he described in service, including symptoms of pain, photophobia, and nausea.  

Although the VA examiner was unable to determine the etiology of the Veteran's current headache disability without resorting to speculation, the Board finds that given the competent and credible evidence of headaches in service that have continued to the present, the benefit of the doubt should be afforded the Veteran.  Accordingly, entitlement to service connection is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Tinnitus

The Veteran is also seeking entitlement to service connection for bilateral tinnitus.  The Veteran has testified that this disability began in service due to loud noise and explosions he heard while serving on a naval vessel during the Persian Gulf War and has continued to the present time.  

The Veteran's service treatment records are negative for complaints of or treatment for tinnitus or hearing problems.  However, the Board notes that a comparison of the Veteran's December 1989 audiogram, taken at enlistment, and his September 1995 audiogram, taken at separation from service, shows worsening hearing acuity at most frequencies, in some cases quite significantly.  The Veteran's separation examination notes mild right ear hearing loss.  

On September 10, 2010, the Veterans Benefits Administration (VBA) issued Fast Letter (FL) 10-35: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The purpose of the letter was to "introduce the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  Use of a single listing of duty position and probability of exposure to hazardous noise will help to standardize processing of these claims." . . ."  If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the veteran's records, each duty MOS, Air Force Specialty Code, rating, or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event."

The Veteran's Form DD-214 list his MOS as OS-0000, the rating series for an Operations Specialist.  According to the Duty MOS Noise Exposure Listing, Operations Specialists have a low probability of noise exposure.  However, the Veteran's service personnel records showed that he was assigned to the USS Jason AR-8 during that vessel's deployment to the Persian Gulf during Operation Desert Shield and Operation Desert Storm.  

In August 2009, the Veteran was afforded a VA examination.  At that time, the Veteran described in service noise exposure from sleeping under the ship's catapult.  He reported that his duties were as a radar operator.  Post-service, he worked as a tug driver for approximately nine years and was exposed to jet engine noise.  He is currently self-employed as the owner of a small business.  He reported onset of tinnitus in service with continuing symptoms of recurrent/intermittent bilateral tinnitus which occurs once or twice daily, lasting one minute to two hours.  

The examiner concluded that it is less likely than not that the Veteran's tinnitus is related to noise exposure in service, finding that the Veteran had very little noise exposure as a result of his MOS as a radar operator.  The examiner also stated that the Veteran's service treatment records showed that the Veteran did not suffer any hearing loss while in the Navy.  However, as the Board noted above, the Veteran's service treatment records show a decrease in hearing acuity during service.  Furthermore, while the Veteran likely had minimal noise exposure from his MOS, the examiner disregarded the Veteran's complaints of environmental noise exposure, including from the ships catapults and from serving in a theater of combat.  The examiner also failed to consider the Veteran's lay statements placing onset of his tinnitus in service.  For these reasons, the Board finds the opinion inadequate.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

The examiner also stated that the Veteran's migraine medications could be a possible contributor to his tinnitus.

Having considered all the above evidence, the Board finds that entitlement to service connection for tinnitus is warranted.  Although there are no documented complaints of tinnitus in service or for many years after service, the Veteran's service treatment records do show hearing loss and the Veteran has testified to in-service noise exposure, as well as in-service onset of tinnitus.  The Veteran is competent to testify regarding an observable symptom such as ringing in his ears, and the Board can find no evidence of record that suggests that the Veteran is not credible.  

Accordingly, the Veteran is afforded the benefit of the doubt and entitlement to service connection for tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for tinnitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


